FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D19-2181
                 _____________________________

DARLENE HADLEY,

    Appellant,

    v.

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION and
NAPLES COMMUNITY HOSPITAL,
INC.,

    Appellees.
                 _____________________________


On appeal from the Reemployment Assistance Appeals
Commission.
Frank E. Brown, Chairman.

                      September 10, 2020


PER CURIAM.

     Darlene Hadley appeals an order of the Reemployment
Assistance Appeals Commission affirming the denial of
reemployment assistance benefits on the ground that Hadley was
discharged for misconduct connected with her work. There is no
dispute that Hadley was discharged after she admitted accessing
a patient’s medical records without authorization in violation of
the employer’s confidentiality policy, which was promulgated to
comply with the Health Insurance Portability and Accountability
Act (HIPAA). Hadley conceded that she knew about the policy’s
requirements and that she had to complete annual training
regarding HIPAA compliance. Although there is no Florida case
law directly addressing this issue, courts of other jurisdictions
have held that unemployment benefits are properly denied based
upon work-related misconduct where an employee knowingly
accesses a patient’s records—without the patient’s authorization—
in violation of the employer’s rules regarding HIPAA compliance.
See, e.g., Pesoli v. Dep’t of Emp’t Sec., 983 N.E.2d 1, 6-8 (Ill. App.
Ct. 2012) (affirming the denial of unemployment insurance
benefits based upon work-related misconduct where a hospital
secretary accessed a patient’s confidential medical records for a
non-work related reason knowing that it violated the hospital’s
confidentiality policy concerning HIPAA). Because Hadley has
failed to show reversible error, we affirm.

    AFFIRMED.

B.L. THOMAS, WINOKUR, and JAY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Darlene Hadley, pro se, Appellant.

Amanda L. Neff of Reemployment Assistance Appeals
Commission, Tallahassee, for Appellee Reemployment Assistance
Appeals Commission.




                                  2